Motion granted insofar as to permit the appeal to be heard on the original record to be settled by the Trial *659Justice, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the attorney for defendant-respondent and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record, with this court on or before September 6, 1960, with notice of argument for the October 1960 Term of this court, said appeal to be argued or submitted when reached. Concur — Breitel, J. P., Rabin, Valente and Bergan, JJ.